Name: Commission Implementing Regulation (EU) 2017/1511 of 30 August 2017 amending Implementing Regulation (EU) No 540/2011 as regards the extension of the approval periods of the active substances 1-methylcyclopropene, beta-cyfluthrin, chlorothalonil, chlorotoluron, cypermethrin, daminozide, deltamethrin, dimethenamid-p, flufenacet, flurtamone, forchlorfenuron, fosthiazate, indoxacarb, iprodione, MCPA, MCPB, silthiofam, thiophanate-methyl and tribenuron (Text with EEA relevance. )
 Type: Implementing Regulation
 Subject Matter: marketing;  means of agricultural production;  agricultural policy
 Date Published: nan

 31.8.2017 EN Official Journal of the European Union L 224/115 COMMISSION IMPLEMENTING REGULATION (EU) 2017/1511 of 30 August 2017 amending Implementing Regulation (EU) No 540/2011 as regards the extension of the approval periods of the active substances 1-methylcyclopropene, beta-cyfluthrin, chlorothalonil, chlorotoluron, cypermethrin, daminozide, deltamethrin, dimethenamid-p, flufenacet, flurtamone, forchlorfenuron, fosthiazate, indoxacarb, iprodione, MCPA, MCPB, silthiofam, thiophanate-methyl and tribenuron (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 1107/2009 of the European Parliament and of the Council of 21 October 2009 concerning the placing of plant protection products on the market and repealing Council Directives 79/117/EEC and 91/414/EEC (1), and in particular the first paragraph of Article 17 thereof, Whereas: (1) Part A of the Annex to Commission Implementing Regulation (EU) No 540/2011 (2) sets out the active substances deemed to have been approved under Regulation (EC) No 1107/2009. (2) The approval periods of the active substances beta-cyfluthrin, deltamethrin, dimethenamid-p, flufenacet, flurtamone, fosthiazate, iprodione and silthiofam were last extended by Commission Implementing Regulation (EU) 2016/950 (3). The approval periods of those substances will expire on 31 October 2017. (3) The approval periods of the active substances 1-methylcyclopropene, chlorothalonil, chlorotoluron, cypermethrin, daminozide, forchlorfenuron, indoxacarb, thiophanate-methyl, and tribenuron were extended by Commission Implementing Regulation (EU) No 533/2013 (4). The approval periods of those substances will expire on 31 October 2017. (4) The approval periods of the active substances MCPA and MCPB were extended by Commission Implementing Regulation (EU) No 762/2013 (5). The approval periods of those substances will expire on 31 October 2017. (5) Applications for the renewal of the approval of the substances referred to in recitals 2, 3 and 4 were submitted in accordance with Commission Implementing Regulation (EU) No 844/2012 (6). (6) Due to the fact that the assessment of the substances has been delayed for reasons beyond the control of the applicants, the approvals of those active substances are likely to expire before a decision has been taken on their renewal. It is therefore necessary to extend their approval periods. (7) In view of the aim of the first paragraph of Article 17 of Regulation (EC) No 1107/2009, as regards cases where the Commission will adopt a Regulation providing that the approval of an active substance referred to in the Annex to this Regulation is not renewed because the approval criteria are not satisfied, the Commission will set the expiry date at the same date as before this Regulation or at the date of the entry into force of the Regulation providing that the approval of the active substance is not renewed, whichever date is later. As regards cases where the Commission will adopt a Regulation providing for the renewal of an active substance referred to in the Annex to this Regulation, the Commission will endeavour to set, as appropriate under the circumstances, the earliest possible application date. (8) Implementing Regulation (EU) No 540/2011 should therefore be amended accordingly. (9) The measures provided for in this Regulation are in accordance with the opinion of the Standing Committee on Plants, Animals, Food and Feed, HAS ADOPTED THIS REGULATION: Article 1 Part A of the Annex to Implementing Regulation (EU) No 540/2011 is amended in accordance with the Annex to this Regulation. Article 2 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 August 2017. For the Commission The President Jean-Claude JUNCKER (1) OJ L 309, 24.11.2009, p. 1. (2) Commission Implementing Regulation (EU) No 540/2011 of 25 May 2011 implementing Regulation (EC) No 1107/2009 of the European Parliament and of the Council as regards the list of approved active substances (OJ L 153, 11.6.2011, p. 1). (3) Commission Implementing Regulation (EU) 2016/950 of 15 June 2016 amending Implementing Regulation (EU) No 540/2011 as regards the extension of the approval periods of the active substances 2,4-DB, beta-cyfluthrin, carfentrazone ethyl, Coniothyrium minitans Strain CON/M/91-08 (DSM 9660), cyazofamid, deltamethrin, dimethenamid-P, ethofumesate, fenamidone, flufenacet, flurtamone, foramsulfuron, fosthiazate, imazamox, iodosulfuron, iprodione, isoxaflutole, linuron, maleic hydrazide, mesotrione, oxasulfuron, pendimethalin, picoxystrobin, silthiofam and trifloxystrobin (OJ L 159, 16.6.2016, p. 3). (4) Commission Implementing Regulation (EU) No 533/2013 of 10 June 2013 amending Implementing Regulation (EU) No 540/2011 as regards the extension of the approval periods of the active substances 1-methyl-cyclopropene, chlorothalonil, chlorotoluron, cypermethrin, daminozide, forchlorfenuron, indoxacarb, thiophanate-methyl and tribenuron (OJ L 159, 11.6.2013, p. 9). (5) Commission Implementing Regulation (EU) No 762/2013 of 7 August 2013 amending Implementing Regulation (EU) No 540/2011 as regards the extension of the approval periods of the active substances chlorpyrifos, chlorpyrifos-methyl, mancozeb, maneb, MCPA, MCPB and metiram (OJ L 213, 8.8.2013, p. 14). (6) Commission Implementing Regulation (EU) No 844/2012 of 18 September 2012 setting out the provisions necessary for the implementation of the renewal procedure for active substances, as provided for in Regulation (EC) No 1107/2009 of the European Parliament and of the Council concerning the placing of plant protection products on the market (OJ L 252, 19.9.2012, p. 26). ANNEX Part A of the Annex to Implementing Regulation (EU) No 540/2011 is amended as follows: (1) in the sixth column, expiration of approval, of row 40, Deltamethrin, the date is replaced by 31 October 2018; (2) in the sixth column, expiration of approval, of row 48, Beta-cyfluthrin, the date is replaced by 31 October 2018; (3) in the sixth column, expiration of approval, of row 50, Iprodione, the date is replaced by 31 October 2018; (4) in the sixth column, expiration of approval, of row 64, Flurtamone, the date is replaced by 31 October 2018; (5) in the sixth column, expiration of approval, of row 65, Flufenacet, the date is replaced by 31 October 2018; (6) in the sixth column, expiration of approval, of row 67, Dimethenamid-P, the date is replaced by 31 October 2018; (7) in the sixth column, expiration of approval, of row 69, Fosthiazate, the date is replaced by 31 October 2018; (8) in the sixth column, expiration of approval, of row 70, Silthiofam, the date is replaced by 31 October 2018; (9) in the sixth column, expiration of approval, of row 101, Chlorothalonil, the date is replaced by 31 October 2018; (10) in the sixth column, expiration of approval, of row 102, Chlorotoluron, the date is replaced by 31 October 2018; (11) in the sixth column, expiration of approval, of row 103, Cypermethrin, the date is replaced by 31 October 2018; (12) in the sixth column, expiration of approval, of row 104, Daminozide, the date is replaced by 31 October 2018; (13) in the sixth column, expiration of approval, of row 105, Thiophanate-methyl, the date is replaced by 31 October 2018; (14) in the sixth column, expiration of approval, of row 106, Tribenuron, the date is replaced by 31 October 2018; (15) in the sixth column, expiration of approval, of row 107, MCPA, the date is replaced by 31 October 2018; (16) in the sixth column, expiration of approval, of row 108, MCPB, the date is replaced by 31 October 2018; (17) in the sixth column, expiration of approval, of row 117, 1-methylcyclopropene, the date is replaced by 31 October 2018; (18) in the sixth column, expiration of approval, of row 118, Forchlorfenuron, the date is replaced by 31 October 2018; (19) in the sixth column, expiration of approval, of row 119, Indoxacarb, the date is replaced by 31 October 2018.